Order of the County Court of Suffolk county granting motion to set aside the verdict in an action for damages for alleged malicious prosecution unless the plaintiff agree to *767accept a verdict of $1,000, plus costs, modified by striking therefrom the words “ unless the plaintiff within ten days from the date of this order agrees to accept a verdict of One Thousand Dollars, plus costs,” and inserting in lieu thereof the words, “ unless the plaintiff, within ten days from the entry of this order, stipulate to reduce the verdict to the sum of Five Hundred Dollars, plus interest and costs, in which event the motion is denied.” As so modified the order is affirmed, without costs. If the plaintiff shall so stipulate, judgment is directed to be entered in accordance with this decision, and the judgment dated June 13, 1935, is vacated and set aside. No opinion. Lazansky, P. J., Young, Hagarty and Taylor, JJ., concur; Johnston, J., dissents and votes to affirm.